[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
Defendant-appellant, Sonya Stanishewski, appeals the judgment of the Hamilton County Municipal Court convicting her of assault. She was found guilty of the offense following a bench trial.
In a single assignment of error, Stanishewski argues that her conviction was against the manifest weight of the evidence.  To reverse a trial court's decision as against the manifest weight of the evidence, a reviewing court must review the entire record, weigh the evidence and all reasonable inferences, consider the credibility of the witnesses, and conclude that, in resolving the conflicts in the evidence, the trier of fact clearly lost its way and created a manifest miscarriage of justice.1
R.C. 2903.13, governing assault, provides that "[n]o person shall knowingly cause or attempt to cause physical harm to another * * *."  In the case at bar, we cannot say that the conviction was against the manifest weight of the evidence.  The victim testified that Stanishewski intentionally hit him in the face with a large plastic cup full of soda, causing pain and a small laceration. His testimony was corroborated by two other witnesses.  Although Stanishewski maintained that she had accidentally struck the victim with the drink, it is well settled that the weight to be given the evidence and the credibility of the witnesses are matters to be decided by the trier of fact.2  Our review of the record convinces us that the trial court did not lose its way in finding Stanishewski guilty.  Accordingly, the assignment of error is overruled, and the judgment of the municipal court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
HILDEBRANDT, P.J., PAINTER and SUNDERMANN, JJ.
1 State v. Thompkins (1997), 78 Ohio St.3d 380, 386,678 N.E.2d 541, 546.
2 State v. DeHass, (1967), 10 Ohio St.2d 230, 227 N.E. 212, paragraph one of the syllabus.